



EXHIBIT 10.16

 

SEVERANCE COMPENSATION AGREEMENT
(CHANGE IN CONTROL)

 

 

SEVERANCE COMPENSATION AGREEMENT dated as of               , 2003 between
Transaction Systems Architects, Inc., a Delaware corporation (the “Company”),
and                (the “Executive”).

 

WHEREAS, the Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of the
Executive to his assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.

 

NOW, THEREFORE, this Agreement sets forth the severance compensation which the
Company agrees it will pay to the Executive if the Executive’s employment with
the Company terminates under certain circumstances described herein following a
Change in Control (as defined herein) and the other benefits the Company will
provide the Executive following a Change in Control.

 

1.             TERM.

 

This Agreement shall terminate, except to the extent that any obligation of the
Company hereunder remains unpaid as of such time, upon the earlier of (i) the
termination of Executive’s employment for any reason prior to a Change in
Control; and (ii) three years after the date of a Change in Control.

 

2.             CHANGE IN CONTROL.

 

For purposes of this Agreement, Change in Control shall mean:

 

(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (C)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in sub-clauses (i), (ii) and (iii) of clause (c) of this
Section 2 are satisfied; or

 

--------------------------------------------------------------------------------


 

(b)           if individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then constituting the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
subject to Rule 14a-11 of Regulation 14A promulgated under the Exchange Act or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(c)           approval by the stockholders of the Company of a reorganization,
merger or consolidation, unless following such reorganization, merger or
consolidation (i) more than 60% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be (for purposes of determining whether such percentage test is
satisfied, there shall be excluded from the number of shares and voting
securities of the resulting corporation owned by the Company’s stockholders, but
not from the total number of outstanding shares and voting securities of the
resulting corporation, any shares or voting securities received by any such
stockholder in respect of any consideration other than shares or voting
securities of the Company), (ii) no Person (excluding the Company, any employee
benefit plan (or related trust) of the Company, any qualified employee benefit
plan of such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(d)           (i)            approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company or (ii) the first to occur of
(A) the sale or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or (B)
the approval by the stockholders of the Company of any such sale or disposition,
other than, in each case, any such sale or disposition to a corporation, with
respect to

 

2

--------------------------------------------------------------------------------


 

which immediately thereafter, (1) more than 60% of, respectively, the
then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be (for purposes of determining whether such percentage test is
satisfied, there shall be excluded from the number of shares and voting
securities of the transferee corporation owned by the Company’s stockholders,
but not from the total number of outstanding shares and voting securities of the
transferee corporation, any shares or voting securities received by any such
stockholder in respect of any consideration other than shares or voting
securities of the Company), (2) no Person (excluding the Company and any
employee benefit plan (or related trust) of the Company, any qualified employee
benefit plan of such transferee corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of such
transferee corporation and the combined voting power of the then-outstanding
voting securities of such transferee corporation entitled to vote generally in
the election of directors and (3) at least a majority of the members of the
board of directors of such transferee corporation were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
board providing for such sale or other disposition of assets of the Company.

 

3.             TERMINATION FOLLOWING A CHANGE IN CONTROL.

 

(a)           The Executive shall be entitled to the compensation provided in
Section 4 of this Agreement if all of the following conditions are satisfied:

 

(i)            there is a Change in Control of the Company while the Executive
is still an employee of the Company;

 

(ii)           the Executive’s employment with the Company is terminated within
two years after the Change in Control; and

 

(iii)          the Executive’s termination of employment is not a result of (A)
the Executive’s death; (B) the Executive’s Disability (as defined in section
3(b) below); (C) the Executive’s Retirement (as defined in section 3(c) below);
(D) the Executive’s termination by the Company for Cause (as defined in Section
3(d) below); or (E) the Executive’s decision to terminate employment other than
for Good Reason (as defined in Section 3(e) below).

 

(b)           If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been unable, with or without a
reasonable accommodation, to perform his duties with the Company on a full-time
basis for six months and within 30 days after a Notice of

 

3

--------------------------------------------------------------------------------


 

Termination (as defined in Section 3(f) below) is thereafter given by the
Company, the Executive shall not have returned to the full-time performance of
the Executive’s duties, the Company may terminate the Executive’s employment for
“Disability”.  If there is a Change in Control of the Company while the
Executive is still an employee and if the Executive’s employment with the
Company is terminated for Disability within two years after the Change in
Control, the Executive shall be entitled to receive in a lump sum cash payment
within five days after his Date of Termination (as defined in section 3(g)
below) the following:

 

(i)            one times the Base Amount (as defined in Section 4(b)(i))
determined with respect to the Base Period (as defined in Section 4(b)(ii));
plus

 

(ii)           his earned but unpaid base salary through his Date of
Termination; plus

 

(iii)          a quarterly incentive award for the current fiscal quarter
prorated through the Date of Termination equal to the greater of (A) the
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) awarded to the Executive with respect to the Company’s most recent
fiscal quarter ending prior to the Date of Termination or (B) the average
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) made to the Executive with respect to the Company’s most recent
three fiscal years ending prior to the Date of Termination; plus

 

(iv)          interest on the amounts payable pursuant to clauses (i), (ii) and
(iii) above calculated from the Date of Termination until paid at a rate equal
to the prime rate as published in The Wall Street Journal on the Date of
Termination plus three percentage points.

 

(c)           For purposes of this Agreement only, “Retirement” shall mean
termination by the Company or the Executive of the Executive’s employment based
on the Executive’s having reached age 65 or such other age as shall have been
fixed in any arrangement established pursuant to this Agreement with the
Executive’s consent with respect to the Executive.

 

(d)           For purposes of this Agreement only, “Cause” shall mean: (i) the
Executive’s conviction of a felony involving moral turpitude; (ii) the
Executive’s serious, willful gross misconduct or willful gross neglect of duties
(other than any such neglect resulting from the Executive’s incapacity due to
physical or mental illness or any such neglect after the issuance of a Notice of
Termination by the Executive for Good Reason, as such terms are defined in
subsections (e) and (f) below), which, in either case, has resulted, or in all
probability is likely to result, in material economic damage to the Company;
provided no act or failure to act by the Executive will constitute Cause under
this clause (ii) if the Executive believed in good faith that such act or
failure to act was in the best interest of the Company; or (iii) the Executive’s
violation of any provision of the Company’s Code of Ethics for the Chief
Executive Officer and Senior Financial Officers, as the same may be amended from
time to time (the “Code of Ethics”).  For purposes of clause (iii) of this
subsection (d), the Executive shall be deemed to be subject to the provisions of
the Code of Ethics regardless of whether the Executive is a Senior Officer as
defined in the Code of Ethics or otherwise subject to the Code of Ethics.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Agreement only, any termination of the Executive’s
employment by the Company for Cause shall be authorized by a vote of at least a
majority of the non-employee members of the Board of Directors of the Company
(the “Board”) within 12 months of a majority of such non-employee members of the
Board having actual knowledge of the event or circumstances providing a basis
for such termination.  In the case of clause (ii) of the second sentence of this
subsection (d), the Executive shall be given notice by the Board specifying in
detail the particular act or failure to act on which the Board is relying in
proposing to terminate him for cause and offering the Executive an opportunity,
on a date at least 14 days after receipt of such notice, to have a hearing, with
counsel, before a majority of the non-employee members of the Board, including
each of the members of the Board who authorized the termination for Cause.  The
Executive shall not be terminated for Cause if, within 30 days after the date of
the Executive’s hearing before the Board (or if the Executive waives a hearing,
within 30 days after receiving notice of the proposed termination), he has
corrected the particular act or failure to act specified in the notice and by so
correcting such act or failure to act he has reduced the economic damage his act
or failure to act has allegedly caused the Company to a level which is no longer
material or has eliminated the probability that such act or failure to act is
likely to result in material economic damage to the Company.  No termination for
Cause shall take effect until the expiration of the correction period described
in the preceding sentence and the determination by a majority of the
non-employee members of the Board that the Executive has failed to correct the
act or failure to act in accordance with the terms of the preceding sentence.

 

Anything herein to the contrary notwithstanding, if, following a termination of
the Executive’s employment by the Company for Cause based upon the conviction of
the Executive for a felony involving moral turpitude such conviction is finally
overturned on appeal, the Executive shall be entitled to the compensation
provided in Sections 4(a) and 4(c).  In lieu of the interest provided in clause
(iv) of the first sentence of Section 4(a) and the interest provided in the
second sentence of Section 4(c), however, the compensation provided in Sections
4(a) and 4(c) shall be increased by a ten percent rate of interest, compounded
annually, calculated from the date such compensation would have been paid if the
Executive’s employment had been terminated without Cause.

 

(e)           For purposes of this Agreement, “Good Reason” shall mean, after
any Change in Control and without the Executive’s express written consent, any
of the following:

 

(i)            a significant diminution in the Executive’s duties and
responsibilities, or the assignment to the Executive by the Company of duties
inconsistent with the Executive’s position, duties, responsibilities or status
with the Company immediately prior to a Change in Control of the Company, or a
change in the Executive’s titles or offices as in effect immediately prior to a
Change in Control of the Company, or any removal of the Executive from or any
failure to re-elect the Executive to any of such positions, except in connection
with the termination of his employment for Disability, Retirement or Cause or as
a result of the Executive’s death or by the Executive other than for Good
Reason;

 

5

--------------------------------------------------------------------------------


 

(ii)           a reduction by the Company in the Executive’s annual rate of base
salary as in effect on the date hereof or as the same may be increased from time
to time during the term of this Agreement or the Company’s failure to increase
(within 12 months of the Executive’s last increase in his annual rate of base
salary) the Executive’s annual rate of base salary after a Change in Control of
the Company in an amount which at least equals, on a percentage basis, the
greater of (A) the average percentage increase in the annual rate of base salary
for all officers of the Company effected in the preceding 12 months; or (B) the
Consumer Price Index as published by the United States Government (or, in the
event such index is discontinued, any similar index published by the United
States Government as designated in good faith by the Executive); provided,
however, that nothing contained in this clause (ii) shall he construed under any
circumstances as permitting the Company to decrease the Executive’s annual rate
of base salary;

 

(iii)          (A)          any failure by the Company to continue in effect any
benefit plan or arrangement (including, without limitation, the life insurance,
medical, dental, accident and disability plans) in which the Executive is
participating at the time of a Change in Control of the Company, or any other
plan or arrangement providing the Executive with benefits that are no less
favorable (hereinafter referred to as “Benefit Plans”), (B) the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit or perquisite of office
enjoyed by the Executive at the time of a Change in Control of the Company,
unless in the case of either sub-clause (A) or (B) above, there is substituted a
comparable plan or program that is economically equivalent or superior, in terms
of the benefit offered to the Executive, to the Benefit Plan being altered,
reduced, affected or ended;

 

(iv)          (A)          any failure by the Company to continue in effect any
incentive plan or arrangement (including, without limitation, the Company’s
bonus arrangements, the Transaction Systems Architects, Inc., Deferred
Compensation Plan, the Transaction Systems Architects, Inc. 401(k) Plan, the
sales incentive plans, and the management incentive plans) in which the
Executive is participating at the time of a Change in Control of the Company, or
any other plans or arrangements providing him with substantially similar
benefits, (hereinafter referred to as “Incentive Plans”), (B) the taking of any
action by the Company which would adversely affect the Executive’s participation
in any such Incentive Plan or reduce the Executive’s benefits under any such
Incentive Plan, unless in the case of either sub-clause (A) or (B) above, there
is substituted a comparable plan or program that is economically equivalent or
superior, in terms of the benefit offered to the Executive, to the Incentive
Plan being altered, reduced, affected or ended, or (C) any failure by the
Company with respect to any fiscal year to make an award to the Executive
pursuant to each such Incentive Plan or such substituted comparable plan or
program equal to or greater than the greater of (1) the award (whether paid or
payable in cash or in securities of the Company) made to the Executive pursuant
to such Incentive Plan or such substituted comparable plan or program with
respect to the immediately preceding fiscal year or (2) the average annual award
(whether paid or payable in cash or in securities of the Company) made to the
Executive pursuant to such Incentive Plan or such substituted comparable plan
with respect to the prior three fiscal years (or such

 

6

--------------------------------------------------------------------------------


 

lesser number of prior fiscal years that the Executive was employed by the
Company or that the Incentive Plan (together with any substituted comparable
plan) was maintained);

 

(v)           (A)          any failure by the Company to continue in effect any
plan or arrangement to receive securities of the Company (including, without
limitation, the Transaction Systems Architects, Inc. 1999 Employee Stock
Purchase Plan and the Transaction Systems Architects Inc. 1999 Stock Option
Plan) in which the Executive is participating at the time of a Change in Control
of the Company, or any other plan or arrangement providing him with
substantially similar benefits, (hereinafter referred to as “Securities Plans”),
(B) the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any such Securities Plan, unless in the case of either sub-clause (A) or (B)
above, there is substituted a comparable plan or program that is economically
equivalent or superior, in terms of the benefit offered to the Executive, to the
Securities Plan being altered, reduced, affected or ended, or (C) any failure by
the Company in any fiscal year to grant stock options, stock appreciation rights
or securities awards to the Executive pursuant to such Securities Plans with
respect to an aggregate number of securities of the Company of each kind that is
equal to or greater than the greater of (1) the aggregate number of securities
of the Company of that kind covered by stock options, stock appreciation rights,
or securities awards granted to the Executive pursuant to such Securities Plans
in the immediately preceding fiscal year; or (2) the average annual aggregate
number of securities of the Company of that kind covered by stock options, stock
appreciation rights, or securities awards granted to the Executive pursuant to
such Securities Plans in the prior three fiscal years; and provided further the
material terms and conditions of such stock options, stock appreciation rights,
and securities awards granted to the Executive after the Change in Control
(including, but not limited to, the exercise price, vesting schedule, period and
methods of exercise, expiration date, forfeiture provisions and other
restrictions) are substantially similar to the material terms and conditions of
the stock options, stock appreciation rights, and securities awards granted to
the Executive under the Securities Plans immediately prior to the Change in
Control of the Company;

 

(vi)          the Executive’s relocation more than 50 miles from the location at
which the Executive performed the Executive’s duties prior to a Change in
Control of the Company, except for required travel by the Executive on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations at the time of a Change in Control of the Company;

 

(vii)         any failure by the Company to provide the Executive with the
number of annual paid vacation days to which the Executive is entitled for the
year in which a Change in Control of the Company occurs;

 

(viii)        any material breach by the Company of any provision of this
Agreement;

 

(ix)           any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company prior to such succession or
assignment;

 

7

--------------------------------------------------------------------------------


 

(x)            any failure by the Company or its successor to enter into an
agreement with the Executive that is substantially similar to this Agreement
with respect to a Change in Control of the Company or its successor occurring
thereafter; or

 

(xi)           any purported termination of the Executive’s employment by the
Company pursuant to Section 3(b), 3(c) or 3(d) above which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(f)
below (and, if applicable, Section 3(d) above), and for purposes of this
Agreement, no such purported termination shall be effective.

 

For purposes of this subsection (e), an isolated, immaterial, and inadvertent
action not taken in bad faith by the Company in violation of clause (ii), (iii),
(iv), (v) or (vii) of this subsection that is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not be considered
Good Reason for the Executive’s termination of employment with the Company.  In
the event the Executive terminates his employment for Good Reason hereunder,
then notwithstanding that the Executive may also retire for purposes of the
Benefit Plans, Incentive Plans or Securities Plans, the Executive shall be
deemed to have terminated his employment for Good Reason for purposes of this
Agreement.

 

(f)            Any termination of the Executive by the Company pursuant to
Section 3(b), 3(c) or 3(d) above, or by the Executive pursuant to Section 3(e)
above, shall be communicated by a Notice of Termination to the other party
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate those specific termination provisions in
this Agreement relied upon and which sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.  For purposes of this Agreement, no
such purported termination by the Company shall be effective without such Notice
of Termination.

 

(g)           “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period), (ii) if the Executive’s employment is terminated by the
Executive for Good Reason, the date specified in the Notice of Termination, and
(iii) if the Executive’s employment is terminated by the Company for any other
reason, the date on which a Notice of Termination is given; provided, however,
that if within 30 days after any Notice of Termination is given to the Executive
by the Company, the Executive notifies the Company that a dispute exists
concerning the termination, the Date of Termination shall be the date the
dispute is finally determined, whether by mutual written agreement of the
parties or upon final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).

 

4.             SEVERANCE COMPENSATION UPON TERMINATION OF EMPLOYMENT.

 

(a)           If pursuant to Section 3(a) above the Executive is entitled to the
compensation provided in this Section 4, then the Company shall pay to the
Executive in a lump sum cash payment within five days after the Date of
Termination the following:

 

8

--------------------------------------------------------------------------------


 

(i)            the Severance Amount as defined in Section 4(b) below; plus

 

(ii)           his earned but unpaid base salary through his Date of
Termination; plus

 

(iii)          a quarterly incentive award for the current fiscal quarter
prorated through the Date of Termination equal to the greater of (A) the
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) awarded to the Executive with respect to the Company’s most recent
fiscal quarter ending prior to the Date of Termination or (B) the average
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) made to the Executive with respect to the Company’s most recent
three fiscal years ending prior to the Date of Termination; plus

 

(iv)          interest on the amounts payable pursuant to clauses (i), (ii) and
(iii) above calculated from the Date of Termination until paid at a rate equal
to the prime rate as published in The Wall Street Journal on the Date of
Termination plus three percentage points, compounded annually.

 

(b)           “Severance Amount” shall mean an amount equal to one times the
Base Amount (as defined below) determined with respect to the Base Period (as
defined below); provided, however, in no event shall the Severance Amount be
less than two times the Executive’s annual rate of base salary at the higher of
the annual rate in effect (i) immediately prior to the Date of Termination or
(ii) on the date six months prior to the Date of Termination.  For purposes of
this subsection (b):

 

(i)            “Base Amount” means the Executive’s average fiscal-year
Compensation (as defined below) for fiscal years of the Company in the Base
Period.  Such average shall be computed by dividing the total of the Executive’s
Compensation for the Base Period by the number of fiscal years in the Base
Period.  If the Executive’s Base Period includes a portion of a fiscal year
during which he was not an employee of the Company (or a predecessor entity or a
related entity, as such terms are defined in clause (iii) below), the
Executive’s Compensation for such fiscal year shall be annualized before
determining the average fiscal-year Compensation for the Base Period.  In
annualizing Compensation, the frequency with which payments are expected to be
made over a fiscal year shall be taken into account; thus, any amount of
Compensation that represents a payment that will not be made more often than
once per fiscal year is not annualized.  Set forth on Appendix A, which is
attached hereto and made a part hereof, are three examples illustrating the
calculation of the Base Amount.

 

(ii)           “Base Period” means the most recent two consecutive fiscal years
of the Company ending prior to the Date of Termination.  However, if the
Executive was not an employee of the Company (or a predecessor entity or a
related entity, as such terms are defined in clause (iii) below) at any time
during one of such two fiscal years, the Executive’s Base Period is the one
fiscal year of

 

9

--------------------------------------------------------------------------------


 

such two-fiscal-year period during which the Executive performed personal
services for the Company or a predecessor entity or a related entity.

 

(iii)          “Compensation” means the compensation which was payable by the
Company, by a predecessor entity, or by a related entity and which was
includible in the gross income of the Executive (or either was excludible from
such gross income as “foreign earned income” within the meaning of Section 911
of the Internal Revenue Code of 1986, as amended (the “Code”), or would have
been includible in such gross income if the Executive had been a United States
citizen or resident), but excluding the following: (A) amounts realized from the
exercise of a non-qualified stock option; and (B) amounts realized from the
sale, exchange or other disposition of stock acquired under an incentive stock
option described in Code Section 422 (b) or under an employee stock purchase
plan described in code Section 423 (b).  Notwithstanding the preceding sentence,
Compensation shall be determined without regard to any compensation deferral
election under any plan, program or arrangement, qualified or non-qualified,
maintained or contributed to by the Company, a predecessor entity or a related
entity, including but not limited to a cash-or-deferred arrangement described in
Code Section 401(k), a cafeteria plan described in Code Section 125 or a
non-qualified deferred compensation plan.  A “predecessor entity” is any entity
which, as a result of a merger, consolidation, purchase or acquisition of
property or stock, corporate separation, or other similar business transaction
transfers some or all of its employees to the Company or to a related entity or
to a predecessor entity of the Company.  The term “related entity” includes any
entity treated as a single employer with the Company in accordance with
subsections (b), (c), (m) and (o) of Code Section 414.

 

(c)           If pursuant to Section 3(a) above the Executive is entitled to the
compensation provided in this Section 4, then the Executive will be entitled to
continued participation in all employee benefit plans or programs available to
Company employees generally in which the Executive was participating on the Date
of Termination, such continued participation to be at Company cost and otherwise
on the same basis as Company employees generally, until the earlier of (i) the
date, or dates, he receives equivalent coverage and benefits under the plans and
programs of a subsequent employer (such coverages and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit basis) or (ii) two years from
the Date of Termination; provided (A) if the Executive is precluded from
continuing his participation in any employee benefit plan or program as provided
in this sentence, he shall be paid, in a lump sum cash payment, within 30 days
following the date it is determined he is unable to participate in any employee
benefit plan or program, the after-tax economic equivalent of the benefits
provided under the plan or program in which he is unable to participate for the
period specified in this sentence, and (B) the economic equivalent of any
benefit foregone shall he deemed to be the lowest cost that would be incurred by
the Executive in obtaining such benefit for himself (including family or
dependent coverage, if applicable) on an individual basis.  The Executive shall
be eligible for group health plan continuation coverage under and in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1965, as amended,
when he ceases to be eligible for continued participation in the Company’s group
health plan under this subsection (c).

 

10

--------------------------------------------------------------------------------


 

5.             NO OBLIGATION TO MITIGATE DAMAGES; NO EFFECT ON OTHER CONTRACTUAL
RIGHTS.

 

(a)           The Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer after the Date of Termination or
otherwise.

 

(b)           The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any Benefit Plan, Incentive Plan or
Securities Plan, employment agreement or other contract, plan or agreement with
or of the Company.

 

6.             INCENTIVE AWARDS­.

 

In the event of a Change in Control of the Company, then notwithstanding the
terms and conditions of any Incentive Plan, the Company agrees (i) to
immediately and fully vest all unvested awards, units, and benefits (other than
options to acquire securities of the Company or awards of securities of the
Company) which have been awarded or allocated to the Executive under the
Incentive Plans; and (ii) upon the exercise of such awards or units or the
distribution of such benefits, to pay all amounts due under the IncentivePlans
solely in cash.

 

7.             CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY­.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
7) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(b)           All determinations required to be made under this Section 7,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Accounting Firm which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days after the receipt of notice from the Executive that there has

 

11

--------------------------------------------------------------------------------


 

been a Payment, or such earlier time as is requested by the Company.  The
determination of tax liability made by the Accounting Firm shall be subject to
review by the Executive’s tax advisor, and, if the Executive’s tax advisor does
not agreewith the determination reached by the Accounting Firm, then the
Accounting Firm and the Executive’s tax advisor shall jointly designate a
nationally recognized public accounting firm which shall make the determination.
All fees and expenses of the accountants and tax advisors retained by both the
Executive and the Company shall be borne solely by the Company.  Any Gross-Up
Payment, as determined pursuant to this Section 7, shall be paid by the Company
to the Executive within five days after the receipt of the determination.  Any
determination by such jointly designated public accounting firm shall be binding
upon the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
hereunder, it is possible that Gross-Up Payments will not have been made by the
Company that should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Executive
hereafter is required to make a payment of any Excise Tax, any such underpayment
shall be promptly paid by the Company to or for the benefit of the Executive.
Upon notice by the Executive of any audit or other proceeding that may result in
a liability to the Company hereunder, the Executive shall promptly notify the
Company of such audit or other proceeding; and the Company may, at its option,
but solely with respect to the item or items that relate to such potential
liability, choose to assume the defense of such audit or other proceeding at its
own cost, provided that (i) the Executive shall cooperate with the Company in
such defense and (ii) the Company will not settle such audit or other proceeding
without the consent of the Executive (such consent not to be unreasonably
withheld).  The highest effective marginal tax rate (determined by taking into
account any reduction in itemized deductions and/or exemptions attributable to
the inclusion of the additional amounts payable under this Section 7 in the
Executive’s adjusted gross or taxable income) based upon the state and locality
where the Executive is resident at the time of payment of such amounts will be
used for purposes of determining the federal and state income and other taxes
with respect thereto.

 

8.             INDEMNIFICATION.

 

(a)           The Company agrees to indemnify the Executive to the fullest
extent permitted by law if the Executive is a party or threatened to be made a
party to any Proceeding (as defined below).

 

(b)           If requested by the Executive, the Company shall advance (within
two business days of such request) any and all Expenses, as defined below,
relating to a Proceeding to the Executive (an “Expense Advance”), upon the
receipt of a written undertaking by or on behalf of the Executive to repay such
Expense Advance if a judgment or other final adjudication adverse to the
Executive (as to which all rights of appeal therefrom have been exhausted or
lapsed) establishes that the Executive is not entitled to indemnification by the
Company.  Expenses shall include attorney’s fees and all other costs, charges
and expenses paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Proceeding.

 

(c)           The Company agrees to obtain a directors’ and officers’ liability
insurance policy covering the Executive and to continue and maintain such
policy.  The amount of coverage shall

 

12

--------------------------------------------------------------------------------


 

be reasonable in relation to the Executive’s position and responsibilities
during his employment by the Company.

 

(d)           This Section 8 is a supplement to and in furtherance of the
Certificate of Incorporation and Bylaws of the Company and shall not be deemed a
substitute therefor, or diminish or abrogate any rights of the Executive
thereunder.

 

(e)           For purposes of Section 8(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include but not be limited to:

 

(i)            to the fullest extent permitted by the provision of the Delaware
General Corporation Law (“DGCL”) that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL, and

 

(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.

 

(f)            For purposes of Sections 8(a) and 8(b), “Proceeding” shall mean
any threatened, pending or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which the Executive was, is or will
be involved as a party or otherwise by reason of the fact that the Executive is
or was a director or officer of the Company, by reason of any action taken by
him or of any action on his part while acting as director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

 

9.             SUCCESSORS.

 

(a)           The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason and receive
the compensation provided for in Section 4 hereof.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 9 or which

 

13

--------------------------------------------------------------------------------


 

otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall he paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee or other designee or, if
there be no such designee, to the Executive’s estate.

 

10.           NOTICE.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:

 

If to the Company:

 

Transaction Systems Architects, Inc.

224 South 108th Avenue

Omaha, NE 68154

Attn: President

 

If to the Executive:

 

 

 

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11.           MISCELLANEOUS.

 

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nebraska, without giving effect to any principles of conflicts of
law.

 

14

--------------------------------------------------------------------------------


 

12.           CONFLICT IN BENEFITS.

 

Except as otherwise provided in the preceding sentences, this Agreement is not
intended to and shall not limit or terminate any other agreement or arrangement
between the Executive and the Company presently in effect or hereafter entered
into.

 

13.           VALIDITY.

 

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14.           SURVIVORSHIP.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement.  Without
limiting the foregoing, Sections 7, 8 and 15 shall expressly survive the
termination of this Agreement.

 

15.           LEGAL FEES AND EXPENSES.

 

If a claim or dispute arises concerning the rights of the Executive under this
Agreement, regardless of the party by whom such claim or dispute is initiated,
the Company shall, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs and ordinary and
necessary out-of-pocket costs of attorneys, billed to and payable by the
Executive or by anyone claiming under or through the Executive, in connection
with the bringing, prosecuting, arbitrating, defending, litigating, negotiating,
or settling such claim or dispute.  In no event shall the Executive be required
to reimburse the Company for any of the costs of expenses incurred by the
Company relating to arbitration or litigation.  Pending the outcome or
resolution of any claim or dispute, the Company shall continue payment of all
amounts due the Executive without regard to any dispute.

 

16.           EFFECTIVE DATE.

 

This Agreement shall become effective upon execution.

 

17.           COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

15

--------------------------------------------------------------------------------


 

18.           NO GUARANTEE OF EMPLOYMENT.

 

Neither this Agreement nor any action taken hereunder shall be construed as
giving the Executive the right to be retained in employment with the Company,
nor shall it interfere with either the Company’s right to terminate the
employment of the Executive at any time or the Executive’s right to terminate
his employment at any time.

 

19.           NO ASSIGNMENT BY EXECUTIVE.

 

Except as otherwise provided in Section 9(b), the Executive’s rights and
interests under this Agreement shall not be assignable (in law or in equity) or
subject to any manner of alienation, sale, transfer, claims of creditors,
pledge, attachment, garnishment, levy, execution or encumbrances of any kind.

 

20.           WAIVER.

 

The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement shall not he deemed a waiver of such provision
or any other provision of this Agreement.  Any waiver of any provision of this
Agreement shall not be deemed to be a waiver of any other provision, and any
waiver of default in any provision of this Agreement shall not be deemed to be a
waiver of any later default thereof or of any other provision.

 

21.           WITHHOLDING.

 

All amounts paid pursuant to this Agreement shall be subject to withholding for
taxes (federal, state, local or otherwise) to the extent required by applicable
law.

 

22.           HEADINGS.

 

The headings of this Agreement have been inserted for convenience of reference
only and are to be ignored in the construction of the provisions hereof.

 

23.           NUMBERS AND GENDER.

 

The use of the singular shall be interpreted to include the plural and the
plural the singular, as the context requires.  The use of the masculine,
feminine or neuter shall be interpreted to include the masculine, feminine or
neuter as the context shall require.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

TRANSACTION SYSTEMS ARCHITECTS, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 


APPENDIX A

 

EXAMPLE 1 – Executive was employed by the Company for 1-1/3 fiscal years
preceding the fiscal year in which a Change in Control of the Company occurs. 
The Executive’s Compensation from the Company was $30,000 for the 4-month period
and $120,000 for the full fiscal year.  The Executive’s Base Amount is $105,000.

 

Year 1:            3 x $30,000 = $90,000

Year 2:            $120,000

[90,000 + 120,000] DIVIDED BY 2 = $105,000

 

$105,000 is the average fiscal-year Compensation for the Base Period.

 

EXAMPLE 2 – Assume the same facts as in Example 1, except that the Executive
also received a $70,000 sign-on bonus when his employment with the Company
commenced at the beginning of the 4-month period.  The Executive’$ Base Amount
is $140,000

 

Year 1:            [3 X $30,000] + $70,000 = $160,000

Year 2:            $120,000

[160,000 + 120,0001 DIVIDED BY 2 = $140,000

 

Since the sign-on bonus will not be paid more often than once per fiscal year,
the amount of the bonus is not increased in annualizing the Executive’s
Compensation for the 4-month period.

 

EXAMPLE 3 – Executive was employed by the Company for the last 4 months of the
fiscal year preceding the fiscal year in which a Change in Control of the
Company occurs.  The Executive’s Compensation from the Company was $30,000 for
the 4-month period.  The Executive’s Base Amount is $90,000.

 

Year 1:            3 x $30,000 = $90,000

$90,000 DIVIDED BY 1 = $90,000

 

$90,000 is the average fiscal-year Compensation for the Base Period.

 

18

--------------------------------------------------------------------------------
